Citation Nr: 0033484	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation for mechanical low back pain with 
osteoarthritic changes and limitation of motion due to pain 
in excess of 20 percent prior to May 15, 1998.

2.  Entitlement to an increased evaluation for mechanical low 
back pain with osteoarthritic changes and limitation of 
motion due to pain, currently evaluated as 40 percent 
disabling.

3.  Evaluation of paresthesias of the left lateral foot, 
currently evaluated as noncompensable.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Detroit, Michigan 
Department of Veterans Affairs (VA) Regional Office for the 
Louisville, Kentucky RO, which granted service connection for 
mechanical low back pain with osteoarthritic changes 
assigning a 20 percent evaluation and paresthesias of the 
left lateral foot assigning a noncompensable evaluation.  Due 
to the veteran's relocation, the claims folder was 
transferred to the Atlanta, Georgia RO in June 1997.  That is 
the RO with control of the case.  The veteran and a 
representative from Veterans Services Division appeared 
before a hearing officer at a hearing at the Atlanta RO in 
March 1998.  

In a December 1998 rating decision, the RO increased the 
veteran's evaluation for mechanical low back pain to 40 
percent effective from May 15, 1998.  In his February 1999 
substantive appeal, the veteran requested a Travel Board 
hearing before a Member of the Board.  The RO scheduled the 
veteran to appear at a Travel Board hearing in September 
1999.   The veteran failed to report to this hearing. 

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
increased evaluations for his low back and left foot 
paresthesia disabilities to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Prior to May 15, 1998, the veteran's mechanical low back 
pain with osteoarthritic changes was manifested primarily by 
objective evidence of some limitation of motion of the lumbar 
spine with pain and x-ray evidence of minimal osteoarthritis 
changes.  No more than moderate limitation of motion was 
demonstrated.

2.  On VA examination on May 15, 1998, the veteran's 
mechanical low back pain with osteoarthritic changes has been 
manifested primarily by objective evidence of moderate to 
severe limitation of motion of the lumbar spine with pain and 
severe muscle spasm.

3.  The veteran's paresthesia of the left lateral foot has 
been manifested by objective evidence of a numb area 
measuring 2 inches by 1 inch on the lateral aspect of the 
left foot with decreased sensation to touch.


CONCLUSIONS OF LAW

1.  Prior to May 15, 1998, the criteria for an evaluation in 
excess of 20 percent for mechanical low back pain with 
osteoarthritic changes were not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for mechanical low back pain with osteoarthritic changes and 
limitation of motion due to pain have not been met.  38 
U.S.C.A. § 1155(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

3.  The criteria for a compensable evaluation for 
paresthesias of the lateral aspect of the left foot have not 
been met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7. 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8522 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his mechanical low back pain with 
osteoarthritic changes and paresthesias of the left lateral 
foot.  The Board has considered the issue raised by the Court 
in Fenderson v. West, 12 Vet. App. 119 (2000).  With respect 
to the above issues, the Board has continued such issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and 
rating criteria to be applied are the same, the Board finds 
no prejudice to the veteran in considering the issues as 
entitlement to higher evaluations on appeal from the initial 
grant of service connection.  

The Board notes that the veteran has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

I.  Mechanical low back pain

Service medical records reveal that the veteran injured his 
back during service and continued to seek and receive 
treatment for his back.  A July 1996 Army Physical Evaluation 
Board found the veteran physically unfit for duty as a result 
of low back pain manifested by pain on motion and paraspinal 
muscle spasm.  The veteran was discharged with disability 
severance pay in September 1996.  A November 1996 VA 
examination revealed tenderness to palpitation of the lumbar 
spine.  Range of motion revealed forward flexion to 90 
degrees, backward extension to 35 degrees, right and left 
lateral flexion to 25 degrees, left lateral rotation to 25 
degrees, and right lateral rotation to 30 degrees.  The 
examiner noted that there was pain across in the back with 
forward flexion and lateral flexion.  X-ray studies of the 
lumbar spine revealed minimal osteoarthritic changes.  The 
diagnosis was mechanical low back pain with x-ray evidence of 
minimal osteoarthritic changes.  In a March 1997 rating 
decision, the RO granted service connection for mechanical 
low back pain with minimal osteoarthritic changes and 
assigned a 20 percent disability evaluation.  

VA medical records from November and December 1996 show that 
the veteran was seen complaining of continuous low back pain 
with exacerbation on movement and morning stiffness improved 
with heat.  There was pain in the back on straight leg raises 
of both legs at 45 degrees and pain on palpitation at T10-12, 
paraspinous.  The impressions were low back pain.

At his March 1998 hearing, the veteran testified that he 
could not bend to touch his toes, that prolonged walking or 
standing resulting in pain and tightening in his back, and 
that he occasionally experience pain radiating into his left 
thigh. 

At a May 15, 1998 VA examination, the veteran complained of 
persistent chronic mild to moderate pain in his back which 
was aggravated by bending, prolonged sitting or walking, and 
climbing stairs.  According to the veteran, his back pain 
interfered with his regular work.  On evaluation, there was 
tenderness to palpitation in the lumbosacral area with 
significant paraspinal muscle spasm.  Straight leg raising 
was positive on the right at 40 degrees and the left at 20 
degrees.  Range of motion of the lumbar spine revealed 
flexion to 40 degrees with pain, extension to 25 degrees, 
right and left flexion to 20 degrees, right lateral rotation 
to 10 degrees, and left lateral rotation to 25 degrees.  The 
examiner noted that all ranges of motion were associated with 
pain at the end of the motion.  Muscle strength in the lower 
extremities was 5/5 and deep tendon reflexes were 2 plus over 
the patella and Achilles tendon.  A MRI of the lumbar spine 
revealed minimal disc bulge at L5-S1 but impression was no 
significant abnormality.  The diagnoses included chronic low 
back pain with decreased range of motion.
 
At a November 1998 VA examination, the veteran reported 
frequent flare-ups of back pain with weakness, fatigue and 
lack of endurance.  He also reported stiffness of the back on 
bending.  On evaluation, range of motion revealed flexion to 
70 degrees with pain at 60 degrees, extension to 20 degrees 
with pain at 15 degrees, and right and left lateral rotation 
to 20 degrees with pain beginning at 15 degrees.  Muscle 
spasms on both sides in the paraspinous muscles were noted 
and there were tender points between L3 to S1.  The examiner 
noted that the primary limitation of motion was pain.  The 
diagnoses included low back pain with osteoarthritis.  The 
examiner opined that the condition could limit the function 
of the veteran. 

The RO, in a December 1998 rating decision, increased the 
veteran's evaluation from 20 to 40 percent for his mechanical 
low back pain with osteoarthritic changes and limitation of 
motion due to pain effective May 15, 1998.

The RO evaluated the veteran's back disability under 
Diagnostic Code 5295, lumbosacral strain.  Under 5295, a 20 
percent evaluation is warranted with muscle spasm on extreme 
forward bending and loss of lateral spine motion unilateral, 
in standing position.  An evaluation of 40 percent is 
provided where the lumbosacral strain is shown to be severe, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  The Board will 
also consider Diagnostic Code 5292, limitation of motion of 
the lumbar spine.  Under Diagnostic Code 5292, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 
(2000).    

In the instant case, the Board finds that the veteran's low 
back disorder was appropriately rated as 20 percent disabling 
prior to May 15, 1998.  While a November 1996 VA examination 
indicated that the veteran had limited motion of back with 
pain, there is no evidence of severe limited motion due to 
the service-connected disability until VA examination in May 
1998.  Prior to that time, symptomatology associated with the 
service-connected disability consisted of some limitation of 
motion with pain on forward and lateral flexion, x-ray 
evidence of minimal osteoarthritic changes, and complaints of 
continuous pain.  The range of motion exercises did not 
indicate severe limitation of motion of the lumbar spine and 
there was no evidence of a positive Goldthwait's sign, 
characterization of the back strain as "severe", abnormal 
mobility on forced motion or listing of the whole spine.  
Accordingly, the veteran was not entitled to an evaluation in 
excess of 20 percent under either Diagnostic Code 5292 or 
5295 prior to May 15, 1998. 
    
The law and regulations provide that the effective date of an 
evaluation of an increased claim is the date which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991);38 C.F.R. § 3.400 (o) (2) 
(2000).  

Upon reviewing the evidence, the Board notes that although 
the veteran complained of pain and limitation of motion of 
back, there was no objective evidence of increased 
symptomatology until the VA examination on May 15, 1998.  At 
that time, range of motion testing of the lumbar spine 
revealed limitation of flexion to 40 degrees, extension to 25 
degrees, right and left flexion to 20 degrees, right lateral 
rotation to 10 degrees, and left lateral rotation to 25 
degrees with pain at he end of range of motion.  There was 
also tenderness to palpitation in the lumbosacral area with 
significant paraspinal muscle spasm.  The Board observes that 
based on this information, the RO increased the veteran's 
evaluation for left leg disorder to 40 percent effective May 
15, 1998, the date of the VA examination.  The Board agrees 
with the RO's conclusion, May 15, 1998 is the date that it 
was factually ascertainable that there was an increase in the 
veteran's low back disorder.

The Board notes that the veteran's service-connected 
mechanical low back pain is currently rated as 40 percent 
disabling which is the highest rating assignable under the 
current rating criteria for lumbosacral strain.  The veteran 
is also at the maximum evaluation for limitation of motion of 
the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 
5292.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court 
held that on a claim for an increased evaluation, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such claim remains in controversy where less than the maximum 
available benefit is awarded.  Whether the evaluation is 
granted at the outset or in a subsequent rating decision, the 
award of the maximum evaluation is an award of the maximum 
evaluation.  Id.  Stated differently, the Court has never 
established the Board must engage in an exercise in futility.  
There must be some "actual or potential" entitlement to an 
increased evaluation.  See Mintz v. Brown, 6 Vet. App. 277, 
283 (1994).

A higher rating would require pronounced invertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  Although the medical records indicate that 
the veteran complained of pain and numbness radiating from 
his back into his right leg, there has been no diagnosis of 
intervertebral disc syndrome.   Moreover, the examinations of 
record do not show findings of pronounced invertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasms and absent ankle jerks, with little intermittent 
relief.  Further, the veteran has not asserted that he has 
invertebral disc syndrome nor has any medical professional 
entered a finding or a diagnosis of invertebral disc 
syndrome.  

While an examiner during a November 1998 VA examination noted 
that the condition could limit the function of the veteran, 
this limited functional ability was already taken into 
consideration for the 40 percent evaluation.  See Diagnostic 
Codes 5292, 5295.  There was no evidence of more motion than 
normal and the veteran has not detailed excess fatigability.  
Thus, the preponderance of evidence is against an evaluation 
in excess of 40 percent for mechanical low back pain with 
osteoarthritis and limitation of motion due to pain. 

Therefore, the veteran's claim for an increased evaluation in 
excess of 40 percent for his mechanical low back pain with 
osteoarthritis and limitation of motion due to pain is 
denied.  See Johnston v. Brown, 10 Vet. App. 80, (1997); AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

II.  Paresthesias of the lateral aspect of the left foot

Service medical records reflect that the veteran complained 
of numbness of the left lateral foot extending to the heel.  
Sensation to pinprick appeared to be intact and muscle 
strength was 5/5.  Etiology for the numbness of left foot was 
unknown.  Service medical records also reveal treatment and 
diagnoses of plantar fasciitis of the left foot and puncture 
wound of the left foot after stepping on a nail.  At a 
November 1996, VA examination the veteran reported constant 
numbness in his left heel with occasional tingling.  On 
evaluation, left heel was nontender to palpitation.  There 
was a 5 cm by 2 cm area of numbness on the lateral side with 
no sensation to light touch in that area.  The diagnoses 
included paresthesia of the left foot lateral side.  A 
December 1996 VA electromyography study of the nerves of the 
left foot revealed normal findings.  In March 1997, the RO 
granted service connection for paresthesias of the left 
lateral foot and assigned a noncompensable evaluation under 
Diagnostic Code 8522.  

At his March 1998 hearing, the veteran testified that he 
experienced constant numbness in the heel of his left foot 
that radiates up to his calf with prolonged standing.  

At a May 1998 VA examination, the veteran reported numbness 
in the left heel and stated that his left foot became weaker 
after working all day.  On evaluation, there was decreased 
sensation to both touch and pain over the lateral aspect of 
the left foot.  The diagnoses included numbness over the 
lateral aspect of the left foot.  At a November 1998 VA 
examination, the veteran complained of numbness and tingling 
in his left foot that was exacerbated with prolonged 
standing, walking, or running.  Neurological evaluation was 
within normal limits.  There was a numb area measuring 
approximately 2 inches by 1 inch on the lateral aspect of his 
left foot with limitation of sensation to touch.  However, it 
was responsive to all other types of sensation including 
pain.  Reflexes were normal and there was no evidence of 
generalized muscle weakness or wasting.  The examiner noted 
that the sensory classification was #2, that there was 
decreased sensitivity without abnormal sensation of pain 
which was forgotten during activity, and that strength 
classification was #5.  The diagnosis was numbness and 
tingling of left foot with no limitation of function and 
classified as neuralgia.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  See the nerve involved for diagnostic code number 
and rating.  Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve.  38 
C.F.R. § 4.124(2000).  Moreover, the schedule for rating 
neurological conditions and convulsive disorders, 38 C.F.R. 
§ 4.124a, in pertinent part states that neurological diseases 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  The term "incomplete paralysis," with 
this and other
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

As noted above, the veteran's paresthesias of the left 
lateral foot is evaluated under Diagnostic Code 8522, which 
involves the musculocutaneous nerve (superficial peroneal 
nerve).  A noncompensable evaluation may be assigned for mild 
incomplete paralysis of this nerve.  A 10 percent evaluation 
may be assigned for moderate incomplete paralysis of the 
musculocutaneous nerve.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent evaluation 
requires complete paralysis with eversion of the foot 
weakened.  38 C.F.R. § 4.124a, Code 8522 (2000).

The veteran has complained of numbness and weakness in the 
heel of left foot occasionally radiating up the leg.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board attaches far more probate weight to the observations 
and opinions of competent medical professional when 
evaluating the evidence.  The Board finds that the specific 
findings and opinion of a competent medical professional are 
more probative of the degree of impairment than the veteran's 
lay opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The evidence of record indicates the veteran's neurologic 
dysfunction primarily involves numbness and decreased 
sensation.  Thus, the disorder is wholly sensory.   At the 
most recent examination, the examiner opined that there was 
no limitation of function of the foot and that the numbness 
and tingling should be classified as neuralgia.

The Board notes that 38 C.F.R. § 4.124 states that the 
maximum rating which may be assigned for neuralgia will be 
that equal to moderate paralysis when there is dull and 
intermittent pain.  Based on the above findings, the Board 
concludes that a compensable evaluation is not warranted.  
While the examiners noted a decrease in sensory perception in 
a small area of the foot, there were no findings of organic 
changes or any indication of significant pain, weakness, 
fatigue of the left foot muscles, or incoordination of the 
muscles of left side of the veteran's foot.  Moreover, the 
veteran's statements and testimony do not reflect a level of 
moderate impairment.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for paresthesias of the lateral aspect of the left 
foot and the appeal is denied.


ORDER

Evaluation in excess of 20 percent for mechanical low back 
pain with osteoarthritis and limitation of motion due to pain 
prior to May 15, 1998 is denied.  Entitlement to an 
evaluation in excess of 40 percent for mechanical low back 
pain with osteoarthritis and limitation of motion due to pain 
is denied.  A compensable evaluation for paresthesias of the 
lateral aspect of the left foot is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

